DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTE
	This non-final Office action serves to replace to previous non-final Office action, with a mailing date of 07/26/2022, in response to a correction made to the 102 grounds of rejection by the examiner.

Claim Objections
Claims 1-8 are objected to because of the following informalities: the claims are generally replete with grammatical errors and inconsistencies making the claims difficult to read and the limitations difficult to distinguish.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-4, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a sensing profile" twice, and “the sensing profile” once.  It is unclear if both recitations of “a sensing profile” are meant to refer to the same sensing profile or if two different sensing profiles are intended. If the former, the second recitation of “a sensing profile” should read “the sensing profile”. If that latter, it is further unclear to which sensing profile “the sensing profile” refers. As such, there is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as a singular sensing profile. Claim 2 also recites “the profile”.
The first line of claim 6 recites “the plurality of areas having LiDAR device search areas” which is lacking antecedent basis and is also unclear. Claim 1, from which claim 6 depends, recites “an area”, not a plurality of areas. Thus, a plurality of areas must first be defined before referring to them as “the plurality of areas”. Additionally, it is unclear what is meant by “the plurality of areas having LiDAR device search areas”, since no LiDAR device search areas are defined with respect to any general “areas”. Claim 1 merely recites “an area” that is sensed by lidar. So either the limitation at issue is redundant, or is meant to communicate a concept not readily understood as written. For purposes of examination, this limitation will be interpreted as multiple areas sensed by lidar.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duval (FR 3 030 056).
Claim 1: Duval discloses an apparatus comprises at least one time-of-flight light detection and ranging sensor ('LiDAR") ranging device [fig. 1 (1); p. 3, par. 4], the LiDAR device includes an optical transmitter [fig. 1 (transmitter); p. 3, par. 4], an optical receiver assembly [fig. 1 (receiver); p. 3, par. 4], power regulation electronics [p. 4, par. 1 (see description of power supply)], control electronics [p. 4, par. 2 (control unit)], data conversion electronics [par. spanning end of p. 4 and beginning of p.5 - via converting distance, angle and elevation data from transmitter/receiver to positional data of an object in space], and processing electronics [p. 4, par. 2 (processing program)] and the LiDAR device covering a field of sensing of a zone [fig. 1 (1); p. 3, par. 4], the device being mounted within a building on a support structure [fig. 1 (1); p. 3, par. 4], the LiDAR device providing data from the field of sensing of the zone [fig. 1 (1); p. 3, par. 4], such data including from the LiDAR device being an enhanced field of sensing of an area in the building [fig. 1 (1); p. 3, par. 4], a system, unit or protocol tuned to sense human traffic from the sensed data [p. 4, par. 4-p. 5, par. 4], and providing a sensing profile of tracking information and movement of human traffic over the zone or area [p. 4, par. 4-p.6, par. 4], the sensing data of the LiDAR device being stitched in an analytical process to provide a sensing profile [p. 4, par. 4-p.6, par. 4], the profile additionally including data relating to characteristics of the field or area of sensing in the building [p. 4, par. 4-p.6, par. 4 in which features of the building are determined].
Claim 2: Duval discloses the profile additionally includes data relating to characteristics of a normal regular expected pattern or sequence of activity in the building [Throughout the disclosure of Duval, the lidar system is employed in order to detect anomalies from normal population behavior in a variety of buildings, such as congestion in queues. Therefore, the lidar system presents information relating to normal or regular or predicted population behavior as well as unexpected or less common population behavior.].
Claim 4: Duval discloses mountings for each LiDAR device and the LiDAR device projects over the respective areas in the building [p. 2, last paragraph describes lidar mounting and pulse emission within an area of the building].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duval (FR 3 030 056) in view of Gill (US 2018/0088216).
Claim 3: Duval explicitly lacks, but Gill teaches an analytic process including a first in/first out (FIFO) analysis [0026 describes FIFO analysis].
It would be obvious to modify the teaching of Duval to include the FIFO analysis of Gill for the purpose of improving range or time resolution in time of flight estimates [as supported by Gill: 0026].

Claim(s) 5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duval (FR 3 030 056) in view of Gill (US 2018/0088216) and further in view of Wu (US 2017/0261595).
Claim 5: Duval teaches an apparatus for providing a tracking service to an operator of an airport facility-building [p. 1, par. 1-2; p. 4, par. 4-p.6, par. 4] comprising: at least two time-of-flight LiDAR ranging devices [fig. 1 (1); p. 3, par. 4], each LiDAR device includes an optical transmitter [fig. 1 (transmitter); p. 3, par. 4], an optical receiver assembly [fig. 1 (receiver); p. 3, par. 4], power regulation electronics [p. 4, par. 1 (see description of power supply)], control electronics [p. 4, par. 2 (control unit)], data conversion electronics [par. spanning end of p. 4 and beginning of p.5 - via converting distance, angle and elevation data from transmitter/receiver to positional data of an object in space], and processing electronics [p. 4, par. 2 (processing program)]; and each LiDAR device covering a field or area of sensing [fig. 1 (1); p. 3, par. 4], the two devices being mounted within a building on a support structure in spaced relationship from each other [p. 2, last paragraph describes lidar mounting and pulse emission within an area of the building], the fields of sensing from each28 LA 134205971v1Docket No. 081221-012702 LiDAR device being at least adjacent the other whereby collectively an enhanced field or area of sensing of an area in the building is achieved [fig. 1 (1); p. 3, par. 4], each LiDAR device being tuned to sense human traffic [p. 4, par. 4-p. 5, par. 4], a unit for collecting sensed data from each LiDAR device such that tracking information and movement of human traffic over the enhanced area is received by the unit [p. 4, par. 4-p.6, par. 4]; the sensing data of each LiDAR device being stitched by an analytical process with data from the other data from the associated LiDAR device to provide an enlarged sensing profile [p. 4, par. 4-p.6, par. 4]; the airport facility comprising a door for entry into the facility from an outside position from the facility [inherent feature of an airport], a first area between the door and a security checking location within the facility [inherent feature of an airport], the security checking location, and a second area beyond the security checking location and providing information of movement of humans from the first area through the security checking location and into the second area  [at least p. 4, par. 4-p.6, par. 4 describes tracking people throughout an airport (from p.1, par. 1)].
Duval explicitly lacks, but Gill teaches an analytic process including a first in/first out (FIFO) analysis [0026 describes FIFO analysis].
It would be obvious to modify the teaching of Duval to include the FIFO analysis of Gill for the purpose of improving range or time resolution in time of flight estimates [as supported by Gill: 0026].
Duval explicitly lacks, but Wu teaches a location node within the facility, the location node including a transceiver of wireless signals, and transmitting the signals received to a base for processing the received signals [0074 describes a wireless transceiver]; the location node being located in a specific security checking location within the facility, the node wireless communicating with movable humans within the facility thereby to establish the location and movement of humans within the facility, the humans having wireless communicating units transmitting and receiving signals wirelessly with the node, each unit being unique for each human and communicating with the node when the human enters at least one area; and the location node including a detection device, the device including a radio transmitter/receiver, the device being capable of detecting the first area entry, dwell and exit events of the human respectively through a communication with the wireless communicating unit of respective human entities, the wireless communicating units equipped with selectively a Bluetooth and WI-FI radio, wherein the location is a retail store, the store being divided into multi-dimensional areas where the radius of each area is configurable [at least 0071, 0074-0075 teach wireless tracking of people through a building including entrance, exit and radio transmission; 0048 teaches a retail store].
It would be obvious to modify the teaching of Duval to include the wireless consideration of Wu for the purpose of enabling connection to shared or remote drives or network communications [support found in WU: 0071, 0074-0075].
Claim 8: Duval teaches apparatus for providing a tracking service to an operator of an airport facility-building [p. 1, par. 1-2; p. 4, par. 4-p.6, par. 4] comprising: at least two time-of-flight LiDAR ranging devices [fig. 1 (1); p. 3, par. 4], each LiDAR device includes an optical transmitter [fig. 1 (transmitter); p. 3, par. 4], an optical receiver assembly [fig. 1 (receiver); p. 3, par. 4], power regulation electronics [p. 4, par. 1 (see description of power supply)], control electronics [p. 4, par. 2 (control unit)], data conversion electronics [par. spanning end of p. 4 and beginning of p.5 - via converting distance, angle and elevation data from transmitter/receiver to positional data of an object in space], and processing electronics [p. 4, par. 2 (processing program)]; and each LiDAR device covering a field or area of sensing [fig. 1 (1); p. 3, par. 4], the two devices being mounted within a building on a support structure in spaced relationship from each other [p. 2, last paragraph describes lidar mounting and pulse emission within an area of the building], the fields of sensing from each LiDAR device being at least adjacent the other whereby collectively an enhanced field or area of sensing of an area in the building is achieved [fig. 1 (1); p. 3, par. 4], each LiDAR device being tuned to sense human traffic [p. 4, par. 4-p. 5, par. 4], a unit for collecting sensed data from each LiDAR device such that tracking information and movement of human traffic over the enhanced area is received by the unit [p. 4, par. 4-p.6, par. 4]; the sensing data of each LiDAR device being stitched by an analytical process with data from the other data from the associated LiDAR device to provide an enlarged sensing profile [p. 4, par. 4-p.6, par. 4];  the airport facility comprising a door for entry into the facility from an outside position from the facility [inherent feature of an airport], a first area between the door and a security checking location within the facility [inherent feature of an airport], the security checking location, and a second area beyond the security checking location and providing information of movement of humans from the first are a through the security checking location and into the second area [at least p. 4, par. 4-p.6, par. 4 describes tracking people throughout an airport (from p.1., par. 1)]; wherein the plurality of areas having LiDAR device search areas are located on different floors of a building, and wherein the analytic process effects stitching of data from different floors, thereby to track humans moving between different floors [p. 2, par. 1; p. 3, par. 3; p. 7, par. 2 – One of ordinary skill in the art would find obvious that since Duval teaches surveillance and tracking of people within large building (airport, station, shopping center), it follows that the lidar system would be placed on and able to track people on multiple floors of such buildings for the purpose of providing constant tracking of any or of a specific target.].
Duval explicitly lacks, but Gill teaches an analytic process including a first in/first out (FIFO) analysis [0026 describes FIFO analysis].
It would be obvious to modify the teaching of Duval to include the FIFO analysis of Gill for the purpose of improving range or time resolution in time of flight estimates [as supported by Gill: 0026].
Duval explicitly lacks, but Wu teaches a location node within the facility, the location node including a transceiver of wireless signals [at least 0074 teaches a wireless transceiver], and transmitting the signals received to a base for processing the received signals; the location node being located in a specific security checking location within the facility, the node wireless communicating with movable humans within the facility thereby to establish the location and movement of humans within the facility, the humans having wireless communicating units transmitting and receiving signals wirelessly with the node, each unit being unique for each human and communicating with the node when the human enters at least one area; and the location node including a detection device, the device including a radio transmitter/receiver, the device being capable of detecting the first area entry, dwell and 31 LA 134205971v1Docket No. 081221-012702 exit events of the human respectively through a communication with the wireless communicating unit of respective human entities, the wireless communicating units equipped with selectively a Bluetooth and WI-FI radio [at least 0071, 0074-0075 teach wireless tracking of people through a building including entrance, exit and radio transmission]. 
It would be obvious to modify the teaching of Duval to include the wireless consideration of Wu for the purpose of enabling connection to shared or remote drives or network communications [support found in WU: 0071, 0074-0075].

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duval (FR 3 030 056).
Claim 6: Duval satisfies teaching of the plurality of areas having LiDAR device search areas are located on different floors of a building, and wherein the analytic process effects29 LA 134205971v1Docket No. 081221-012702stitching of data from different floors, thereby to track humans moving between different floors at p. 2, par. 1; p. 3, par. 3; p. 7, par. 2 – One of ordinary skill in the art would find obvious that since Duval teaches surveillance and tracking of people within large building (airport, station, shopping center), it follows that the lidar system would be placed on and able to track people on multiple floors of such buildings for the purpose of providing constant tracking of any or of a specific target.].
Claim 7: Duval teaches apparatus for providing a tracking service to an operator of a facility [p. 1, par. 1-2; p. 4, par. 4-p.6, par. 4] comprising: at least two time-of-flight LiDAR ranging devices [fig. 1 (1); p. 3, par. 4], each LiDAR device includes an optical transmitter [fig. 1 (transmitter); p. 3, par. 4], an optical receiver assembly [fig. 1 (receiver); p. 3, par. 4], power regulation electronics [p. 4, par. 1 (see description of power supply)], control electronics [p. 4, par. 2 (control unit)], data conversion electronics [par. spanning end of p. 4 and beginning of p.5 - via converting distance, angle and elevation data from transmitter/receiver to positional data of an object in space], and processing electronics [p. 4, par. 2 (processing program)]; and each LiDAR device covering a field or area of sensing [fig. 1 (1); p. 3, par. 4], the two devices being mounted within a building on a support structure in spaced relationship from each other [p. 2, last paragraph describes lidar mounting and pulse emission within an area of the building], the fields of sensing from each LiDAR device being at least adjacent the other whereby collectively an enhanced field or area of sensing of an area in the building is achieved [fig. 1 (1); p. 3, par. 4], each LiDAR device being tuned to sense human traffic [p. 4, par. 4-p. 5, par. 4], a unit for collecting sensed data from each LiDAR device such that tracking information and movement of human traffic over the enhanced area is received by the unit [p. 4, par. 4-p.6, par. 4]; the devices providing data about the movement of the humans in the facility relative to the location such data including at least one of entry into the location, departure from the location, amount of time spent in the vicinity of the location [at least p. 1 teaches determining in real time identification of people present in a given location and tracking people throughout a building]; the unit receiving the data from the devices and selectively photographs from a camera to constitute flow control information [at least p. 1 teaches real time image capture to determine, for example, queue times, in order to reduce time spent for people in queue; optionally, a server for receiving location data of a communication device associated with a human, the location data defining the detected position of the communication device at a number of different points in time, the location server further being arranged to receive data associated with the location data indicative of the order in which the location data was determined; wherein the server is further arranged to compare the received location data and area data defining a plurality of areas and to associate the received location data with one of the plurality of areas [since this limitation is claimed as being optional, it will not be addressed herein]; and determining the human's path passing through an area [p. 4, par. 4-p.6, par. 4], the sensing data of each LiDAR device being stitched by an analytical process with data from the other data from the associated LiDAR device to provide an enlarged sensing profile [p. 4, par. 4-p.6, par. 4], wherein the plurality of areas having LiDAR device search areas are located on different floors of a building, and wherein the analytic process effects stitching of data from different floors, thereby to track humans moving between different floors [p. 2, par. 1; p. 3, par. 3; p. 7, par. 2 – One of ordinary skill in the art would find obvious that since Duval teaches surveillance and tracking of people within large building (airport, station, shopping center), it follows that the lidar system would be placed on and able to track people on multiple floors of such buildings for the purpose of providing constant tracking of any or of a specific target].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha K. Nickerson whose telephone number is (571)270-1037. The examiner can normally be reached Generally Monday-Tuesday, 7:00AM-3:00PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAMANTHA K. NICKERSON
Primary Examiner
Art Unit 3645



/SAMANTHA K NICKERSON/              Primary Examiner, Art Unit 3645